DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 4 (embodiment of Fig. 4A) in the reply filed on 2022 February 24 is acknowledged.  The traversal is on the following grounds:
Applicant states that that the embodiments do not include mutually exclusive features and cites claim 16 as evidence. This is not found persuasive because the species are drawn to the specific illustrated embodiments, not to all possible combinations of disclosed features. Each of the embodiments shown in the drawings includes at least one feature (positive or negative) which is exclusive to only that embodiment. E.g., only the embodiment of Fig. 4A includes the feature of fins (410b) of different lengths. Additionally, the embodiment of Fig. 4A is the only embodiment having fins of constant height. Regarding the subject matter of claim 16, the claimed Markush grouping does not prevent an election requirement. See MPEP 803.02 III. A.
Applicant states that the examiner does not provide any rational for allegations of search burden. This is not found persuasive because, based on the mutually exclusive features of the illustrated embodiments, the examiner’s “generic and conclusory statements” can be reasonably assumed at this stage of prosecution. Based on the current record, the mutually exclusive features establish that the embodiments are not obvious variants of one another, i.e., they are patentably distinct, and an election requirement before search is permissible.
Furthermore, the prior art relied upon in the rejection below demonstrates that the prior art applicable to one species would not be applicable to another because the prior art does not anticipate nor render obvious the features shown in the embodiments of Figs. 1, 2A, and 3.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-7, 13, 15, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Subject matter of claims 16 and 18 – fins with varying thickness.
Subject matter of claims 16 and 18 – fins with both varying height and varying inter-fine spacing.
Subject matter of claims 16 and 18 – fins with both varying height and varying thickness.
Subject matter of claims 16 and 18 – fins with both varying inter-fin spacing and varying thickness.
Subject matter of claims 16 and 18 – fins with each of varying height, varying inter-fin spacing, and varying thickness.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitation “the heatsink configured to maintain a temperature difference between a first heat-generating device of the plurality of heat-generating devices and a last heat-generating device of the plurality of heat-generating devices below a threshold value”. The specification fails to clearly set forth the structural features which correspond to this functional limitation such that one or ordinary skill in the art would be reasonably certain of the metes and bounds of the claimed apparatus. Therefore, the subject matter of claim 10 fails to comply with the written description requirement.
Claim 11 expands on the “configured to” limitation of claim 10 and is rejected for the same reasons.
Claim 12 recites the limitation “fins are configured such that a velocity of the air flow through the plurality of fins along a length of the heatsink, in the direction of the air flow, is maintained within a particular tolerance”. The specification fails to clearly set forth the structural features which correspond to this functional limitation such that one or ordinary skill in the art would be reasonably certain of the metes and bounds of the claimed apparatus. Therefore, the subject matter of claim 12 fails to comply with the written description requirement.
Claim 14 is rejected for depending upon a previously rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “include one or more pump lasers, transceivers, processors, power amplifiers, field-programmable gate arrays, or optical sub-assemblies” which is an improper Markush grouping. A Markush grouping requiring selection from an open list of alternatives is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h) I.
Claim 10 recites the limitation “the heatsink configured to maintain a temperature difference between a first heat-generating device of the plurality of heat-generating devices and a last heat-generating device of the plurality of heat-generating devices below a threshold value” which renders the claim indefinite because the specification fails to clearly set forth the structural features which correspond to this functional limitation such that one or ordinary skill in the art would be reasonably certain of the metes and bounds of the claimed apparatus.
Claim 11 expands on the “configured to” limitation of claim 10 and is rejected for the same reasons.
Claim 12 recites the limitation “fins are configured such that a velocity of the air flow through the plurality of fins along a length of the heatsink, in the direction of the air flow, is maintained within a particular tolerance” which renders the claim indefinite because the specification fails to clearly set forth the structural features which correspond to this functional limitation such that one or ordinary skill in the art would be reasonably certain of the metes and bounds of the claimed apparatus.
Claim 14 is rejected for depending upon a previously rejected claim.
Claim 16 recites the limitation “the plurality of fins having at least one of a height, an inter-fin spacing, or a thickness that varies in a direction of the air flow” which is an improper Markush grouping. Applicant states “as used herein, the terms ‘has,’ ‘have,’ ‘having,’ or the like are intended to be open-ended terms.” Spec [0058]. A Markush grouping requiring selection from an open list of alternatives is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h) I.
Claim 17 is rejected for depending upon a previously rejected claim.
Claim 18 recites an improper Markush grouping in the same manner as claim 16 and is rejected for the same reasons.
Claim 18 is also rejected because the language used to define the groups is unclear. Based on the current language of claim 18, it appears that possible claim combinations include - a first height and a second inter-fin spacing - without the need for a second height or a first inter-fin spacing. Example change: the plurality of fins have at least one of a first height in a first cross-section of the heatsink and a second height in a second cross-section of the heatsink, a first inter-fin spacing in a first cross-section of the heatsink and a second inter-fin spacing in a second cross-section of the heatsink, or a first thickness in a first cross-section of the heatsink and a second thickness in a second cross-section of the heat sink. NOTE - this example is only intended to show a change which would overcome this 112(b) rejection, NOT other 112 rejections of this claim language.
Claim 19 is rejected for depending upon a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0014063 A1 (herein “Weiss”).
Regarding claim 1, Weiss discloses an apparatus (Figs. 1-16) comprising: a heatsink (160; Figs. 12 and 13) including a plurality of fins (234, 236, 238) configured to be disposed in an air flow; and a plurality of heat-generating devices (164) in thermal communication with the heatsink and disposed along a direction of the air flow, the heat sink configured to provide a heat dissipation that varies along a length of the heatsink in the direction of the air flow (seen in Fig. 13).
Regarding claims 16 and 18, Weiss discloses a heatsink (160, Figs. 12 and 13) comprising: a base (232); and a plurality of fins (234, 236, 238) having an inter-fin spacing that varies in a direction of the air flow (seen in Fig. 13).
Regarding claims 2 and 19, Weiss discloses that the plurality of fins have a first surface area in a first cross-section and a second surface area in a second cross-section (seen in Fig. 13, the increased density provides different fin cross-sectional areas).
Regarding claim 3, Weiss discloses that the plurality of fins have a first inter-fin spacing and a second inter-fin spacing (seen in Fig. 13).
Regarding claim 8, Weiss discloses that the heat-generating devices include processors and field-programmable gate arrays ([0027], [0030]-[0031], [0065]).
Regarding claim 9, Weiss discloses that the heat-generating devices are disposed in a circuit pack (Figs. 1-3 and 6) and the heatsink is positioned along a side of the circuit pack (Figs. 3 and 6) (additionally, orientation is intended use).
Regarding claim 17, Weiss discloses that the plurality of fins are non-uniform (seen in Fig. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a heat sink assembly similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763